DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendment filed 07/26/2022 the following occurred: Claim 1 was amended. Claims 1-20 are presented for examination.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are drawn to a method and systems, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites selecting a first artificial intelligence from a group of multiple artificial intelligences, the multiple artificial intelligences of the group being for a same task, the selecting being by a multi-objective optimization using the medical image, other patient data, at least one user-defined constraint, and artificial intelligence information for the multiple artificial intelligences; and displaying an output of the selected first artificial intelligence from the applying.
Independent claim 7 recites storing machine-learned models and, for each of the machine-learned models, model performance, model inclusion criterion, model exclusion criterion, and cost; dispatch, for a patient, one of the machine-learned models based on multi-objective optimization of the model performance, the model inclusion criterion, the model exclusion criterion, cost, and patient information; and display an output of the dispatched one of the machine-learned models from application to an image of the patient.
Independent claim 12 recites storing artificial intelligence offerings and task-related information for each of the artificial intelligence offerings; dispatch, for a patient, one of the artificial intelligence offerings identified by multi-objective optimization of the task-related information and patient-related information; and display an output of the dispatched one of the artificial intelligence offerings from application to an image of the patient.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, which states that “[p]atient, user, and/or Al information are used in a multi-objective optimization to select one of a plurality of available Als for a task” (see: specification paragraph 3). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because they address an fundamental economic practice of healthcare organizations “[b]y selecting based on cost, the application costs for a patient may be reduced” (see: specification paragraph 8). The present claims further address a relationship/interaction managing need of healthcare originations presented when “it is difficult to choose which particular Al vendor solution may be optimal for a given user, let alone a given patient” (see: specification paragraph 2). The present claims further address a relationship/interaction managing need of healthcare originations presented when “[m]any Als are developed and introduced by various vendors. It is difficult to judge the relative performance of each Al algorithm for the same task. Each Al is individually validated on small cohorts that may be proprietary and not available publicly, making comparison of performance difficult. For a user of the developed Als, it is difficult to choose the optimal Al offering for a particular problem since the evidence, strength, and weakness for each such offering is not easy to compare against one another” (see: specification paragraph 1). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “by a processor of the medical system…applying, by the processor of the medical system, the selected first artificial intelligence to the medical image” (claim 1) and “a memory for… a processor configured to… a display configured to” (claims 7 and 12), are additional elements that are recited at a high level of generality (e.g., the “selected first artificial intelligence” is implemented upon a medical image through no more than a statement that it is to be “apply[ed]” to the medical image; the “processor” dispatches one of the machine-learned models/artificial intelligence offerings through no more than a statement that it is “configured to” perform said function(s)) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “memory for…processor configured to…display configured to” language is incidental to the functions they are to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional elements of “scanning, by a medical imaging scanner, a patient, the scanning providing a medical image representing the patient” (claim 1), which is nominal or tangential addition to the abstract idea(s) and amounts to extra-solution activity concerning mere data gathering. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations above. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations above. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components and limitations directed toward extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion: 
Paragraph 25, where “In act 10, a medical imaging scanner scans a patient. The medical imaging scanner is any medical imager, such as a computed tomography (CT), magnetic resonance (MR), C-arm, ultrasound, x-ray, photoacoustic tomography, optical camera, depth camera, diffuse optical imaging, magnetic particle imaging, optical coherence tomography, nuclear medicine (e.g., single photon emission computed tomography or positron emission tomography), or other medical scanner for scanning the interior and/or exterior of a patient.”
Paragraph 33, where “In act 12 of Figure 1, a processor selects an artificial intelligence from a group of multiple artificial intelligences. For a given task or application (e.g., segmentation of a lesion in the liver), there are multiple machine-learned models that may be applied. Any variety of machine-learned models may be available. Different training data, different types of machine learning, different architectures, and/or any other differences in machine learning may result in different Als for the same task. Machine-learned models for one task may be useable for another task, making the number of available artificial intelligences larger.”
Paragraph 34, where “The Als are from one or multiple vendors. For example, one designer or creator of Al for a given task may provide only one, two, or more Als for the same task. Different vendors or the same vendor provide all of the available Als.”
Paragraph 72, where “The memory 37 is a random-access memory, system memory, cache memory, hard drive, optical media, magnetic media, flash drive, buffer, database, combinations thereof, or other now known or later developed memory device for storing patient information, Al information, user information, and/or a library 36 of available machine-learned models. The memory 37 is part of the computer associated with the processor 34 or the medical imager 32 or is a separate or remote database for access over a computer network.”
Paragraph 77, where “The memory 37 or other memory is alternatively or additionally a non-transitory computer readable storage medium storing data representing instructions executable by the programmed processor 34 and/or medical imager 32. The instructions for implementing the processes, methods, and/or techniques discussed herein are provided on non-transitory computer-readable storage media or memories, such as a cache, buffer, RAM, removable media, hard drive, or other computer readable storage media. Non-transitory computer readable storage media include various types of volatile and nonvolatile storage media. The functions, acts or tasks illustrated in the figures or described herein are executed in response to one or more sets of instructions stored in or on computer readable storage media. The functions, acts or tasks are independent of the particular type of instructions set, storage media, processor or processing strategy and may be performed by software, hardware, integrated circuits, firmware, micro code and the like, operating alone, or in combination. Likewise, processing strategies may include multiprocessing, multitasking, parallel processing, and the like.”
Paragraph 79, where “The processor 34 is a general processor, control processor, digital signal processor, application specific integrated circuit, field programmable gate array, or other hardware processor for selecting a machine-learned model based on multi-objective optimization and/or application of the selected machine-learned model. In one embodiment, the processor 34 is part of a computer, workstation, server, or other device configured to select and apply a machine-learned model. The processor 34 may be a network of computing devices, such as multiple computers or servers. The processor 34 is configured by software, hardware, and/or firmware.”
Paragraph 83, where “The processor 34 or a different processor is configured to apply the dispatched machine-learned model. The machine-learned model is applied to data from the patient, resulting in generation of an output to assist in diagnosis, prognosis, and/or treatment planning for the patient. Due to the optimization, the output from the application is more likely to help for diagnosis, prognosis, and/or treatment planning.”
Paragraph 84, where “The display 38 is a monitor, LCD, projector, plasma display, CRT, printer, or other now known or later developed device for displaying an output of the dispatched machine-learned model or Al offering. By applying the machine-learned model to patient information such as a medical image of the patient, an output is generated. The display 38 displays an image representing the output or information derived from the output.”
The claims recite the additional elements directed to pre-solution, as recited and indicated above, each of which amount to extra-solution activity. The specification (e.g., as excerpted above) does not indicate that the additional element(s) provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are presently). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment. Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 2-13, 15-18, and 20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2020/0311938 to Vincent.

As per claim 19, Vincent teaches a system for dispatch of artificial intelligence, the system comprising: 
a memory for storing artificial intelligence offerings and task-related information for each of the artificial intelligence offerings (see: Vincent, paragraph 2-3, 47-48, 63, 70, 92-95, and 98, is met by storage of AI analysis engines, acquiring and cashing DICOM instances, and images and non-image data of healthcare studies, where non-image data includes text, waveforms, time-series, structured/template-based reports, where reports include clinical information such as information about a patient's history, diagnostic reports from different domains, parameter values such as measurements and readings, and AI engine input preparation, and triggering the AI analysis by specifying the image points marked by user); 
a processor configured to dispatch, for a patient, one of the artificial intelligence offerings identified by multi-objective optimization of the task-related information and patient-related information (see: Vincent, paragraph 2-3, 47-48, 63, 70, and 92-95, is met by after obtaining the healthcare studies with medical images to be analyzed, one or more processors determines which of a plurality of image analysis artificial intelligence (AI) engines is to analyze at least one of the new medical images, where analysis is performed on images and non-image data, where non-image data includes text, waveforms, time-series, structured/template-based reports, where reports include clinical information such as information about a patient's history, diagnostic reports from different domains, parameter values such as measurements and readings, and AI engine input preparation, and triggering the AI analysis by specifying the image points marked by user); and 
a display configured to display an output (see: Vincent, paragraph 39 and 50, is met by displaying graphical user interfaces containing images and other data from healthcare studies as well as findings that result from applying automated image analysis algorithms to images in the healthcare studies, and the AI results are displayed along with all or a portion of the study containing the image that was evaluated by one of AI engines) of the dispatched one of the artificial intelligence offerings from application to an image of the patient (see: Vincent, paragraph 47-48 and 73, is met by sends a notification to cause those image analysis engines to initiate image analysis on one or more of the new medical images, and start AI/image analysis on the at least one image of the new medical images).

As per claim 20, Vincent teaches the invention as claimed, see discussion of claim 19, and further teaches: 
wherein the task-related information comprises operational, financial, and/or clinical information and wherein the patient-related information comprises the image, patient condition data, and/or one or more constraints (see: Vincent, paragraph 2-3, 47-48, 63, 70, 92-95, and 98, is met by storage of AI analysis engines, acquiring and cashing DICOM instances, and images and non-image data of healthcare studies, where non-image data includes text, waveforms, time-series, structured/template-based reports, where reports include clinical information such as information about a patient's history, diagnostic reports from different domains, parameter values such as measurements and readings, and AI engine input preparation, and triggering the AI analysis by specifying the image points marked by user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0311938 to Vincent in view of WO 2018/015414 to Zhou. 

As per claim 1, Vincent teaches a method for artificial intelligence dispatch in a medical system, the method comprising: 
scanning, by a medical imaging scanner, a patient, the scanning providing a medical image representing the patient (see: Vincent, paragraph 44-45 and 97, is met by unread healthcare studies are sent from one or more medical imaging modalities that perform medical imaging such as cardiovascular (CV), X-ray radiography, magnetic resonance imaging, ultrasound, endoscopy, tactile imaging, thermography, nuclear medicine functional imaging techniques such as positron emission tomography (PET) and single-photon emission computed tomography (SPECT), one or more modalities that create the studies); 
selecting, by a processor of the medical system, a first artificial intelligence from a group of multiple artificial intelligences, the selecting being by a multi-objective optimization using the medical image, other patient data, at least one user-defined constraint, and artificial intelligence information for the multiple artificial intelligences (see: Vincent, paragraph 2-3, 47-48, 63, 70, 83, and 92-95, is met by after obtaining the healthcare studies with medical images to be analyzed, one or more processors determines which of a plurality of image analysis artificial intelligence (AI) engines is to analyze at least one of the new medical images, where analysis is performed on images and non-image data, where non-image data includes text, waveforms, time-series, structured/template-based reports, where reports include clinical information such as information about a patient's history, diagnostic reports from different domains, parameter values such as measurements and readings, and AI engine input preparation, and triggering the AI analysis by specifying the image points marked by user); 
applying, by the processor of the medical system, the selected first artificial intelligence to the medical image (see: Vincent, paragraph 47-48 and 73, is met by sends a notification to cause those image analysis engines to initiate image analysis on one or more of the new medical images, and start AI/image analysis on the at least one image of the new medical images); and 
displaying an output of the selected first artificial intelligence from the applying (see: Vincent, paragraph 39 and 50, is met by displaying graphical user interfaces containing images and other data from healthcare studies as well as findings that result from applying automated image analysis algorithms to images in the healthcare studies, and the AI results are displayed along with all or a portion of the study containing the image that was evaluated by one of AI engines).
Vincent teaches determines which of a plurality of image analysis artificial intelligence (AI) engines is to analyze at least one of the new medical images and identifying multiple AI engines that are to evaluate a study (see: Vincent, paragraph 47 and 59), but Vincent fails to specifically teach the multiple artificial intelligences of the group being for a same task; however, Zhou teaches a situation in which multiple segmentation algorithms can be used to segment a particular anatomical structure (see: Zhou, paragraph 44 and 46).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the engine analysis engines as taught by Vincent to be multiple segmentation algorithms that can be used to segment a particular anatomical structure as taught by Zhou with the motivation of enabling a master segmentation artificial agent to select the best segmentation algorithm for the segmentation task (see: Zhou, paragraph 44 and 46). 

As per claim 4, Vincent and Zhou teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein selecting comprises selecting with the at least one user-defined constraint being a requirement and the artificial intelligence information comprising a characteristic related to the requirement (see: Vincent, paragraph 2-3, 47-48, 63, 70, and 92-95, is met by after obtaining the healthcare studies with medical images to be analyzed, one or more processors determines which of a plurality of image analysis artificial intelligence (AI) engines is to analyze at least one of the new medical images, where analysis is performed on non-image data, where non-image data includes AI engine input preparation of DICOM headers and pixel data, and triggering the AI analysis by specifying the image points marked by user).

As per claim 5, Vincent and Zhou teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein selecting comprises selecting with the at least one user-defined constraint being a goal, which is not a requirement, and the artificial intelligence information comprising a characteristic related to the goal (see: Vincent, paragraph 2-3, 47-48, 63, 70, and 92-95, is met by determines which of a plurality of image analysis artificial intelligence (AI) engines is to analyze at least one of the new medical images, where analysis is performed on non-image data, where non-image data includes AI engine input preparation of DICOM headers and pixel data, and triggering the AI analysis by specifying the image points marked by user).

As per claim 11, Vincent and Zhou teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein selecting comprises selecting with the other patient data comprising a condition of the patient, and wherein the artificial intelligence information comprises condition-related information (see: Vincent, paragraph 2-3, 47-48, 63, 70, and 92-95, is met by determining which of a plurality of image analysis artificial intelligence (AI) engines is to analyze at least one of the new medical images, where analysis is performed on non-image data, where non-image data includes text, waveforms, time-series, structured/template-based reports, where reports include clinical information such as information about a patient's history, diagnostic reports from different domains, parameter values such as measurements and readings, and AI engine input preparation of DICOM headers and pixel data).

As per claim 13, Vincent and Zhou teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein displaying comprises displaying a segmentation, anatomy identification, disease characterization, or injury as the output (see: Vincent, paragraph 39 and 50, is met by displaying graphical user interfaces containing images and other data from healthcare studies as well as findings that result from applying automated image analysis algorithms to images in the healthcare studies, and the AI results are displayed along with all or a portion of the study containing the image that was evaluated by one of AI engines).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0311938 to Vincent in view of WO 2018/015414 to Zhou further in view of EP 2,863,360 to Fontanarosa. 

As per claim 2, Vincent and Zhou teach the invention as claimed, see discussion of claim 1, but fail to specifically teach the following limitations met by Fontanarosa as cited: 
wherein selecting comprises selecting with the multi-objective optimization comprising evolutionary programming, linear programming, non-linear programming, dynamic programming, or simulated annealing (see: Fontanarosa, paragraph 54 and 59, is met by linear combination of segmentation algorithms, and stochastic methods, or optimization techniques for selecting from the plurality of available programmed segmentation algorithms).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify determining of which of a plurality of image analysis artificial intelligence (AI) engines is to analyze at least one of the new medical images as taught by Vincent and Zhou to include linear combination of segmentation algorithms, and stochastic methods, or optimization techniques for selecting from the plurality of available programmed segmentation algorithms as taught by Fontanarosa with the motivation of obtaining optimum segmentation output results (see: Fontanarosa, paragraph 54).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0311938 to Vincent in view of WO 2018/015414 to Zhou further in view of U.S. Patent Application Publication 2018/0043182 to Wu. 

As per claim 3, Vincent and Zhou teach the invention as claimed, see discussion of claim 1, but fail to specifically teach the following limitations met by Wu as cited: 
wherein selecting comprises selecting with the multi-objected optimization providing a pareto-optimal solution (see: Wu, paragraph 80-81, is met by Pareto optimization, which is a common strategy to search for a multi-criteria optimization solution in which none of the objectives can be improved without degrading the other objectives).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify determining of which of a plurality of image analysis artificial intelligence (AI) engines is to analyze at least one of the new medical images as taught by Vincent and Zhou to search for a multi-criteria Pareto optimal solution as taught by Wu with the motivation of not needing to search the entire multi-objective space and instead centering on the predictions given by the knowledge models and explore the Pareto front in the vicinity (see: Wu, paragraph 81).

Claims 6-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0311938 to Vincent in view of WO 2018/015414 to Zhou further in view of U.S. Patent Application Publication 2019/0197011 to Zavesky. 

As per claim 6, Vincent and Zhou teach the invention as claimed, see discussion of claim 1, but fail to specifically teach the following limitations met by Zavesky as cited: 
wherein selecting comprises selecting with the at least one user-defined constraint being a clinical, operational, or financial constraint (see: Zavesky, paragraph 20, 22, 43, 45, and 48-49, is met by user may specify a maximum cost per-MLM – machine learning model when determining a plurality of machine learning models for performing a plurality of sub-tasks).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user input for determining which of a plurality of image analysis artificial intelligence (AI) engines is to analyze at least one of the new medical images as taught by Vincent and Zhou to include user specification of a maximum cost per-machine learning model as taught by Zavesky with the motivation of pre-screening machine learning model for compliance with maximum cost per-machine learning model criteria (see: Zavesky, paragraph 20).

As per claim 7, Vincent and Zhou teach the invention as claimed, see discussion of claim 1, but fail to specifically teach the following limitations met by Zavesky as cited: 
wherein selecting comprises selecting with the at least one user-defined constraint being a clinical indication, clinical task, cost constraint, time constraint, or output requirement (see: Zavesky, paragraph 20, 22, 43, 45, and 48-49, is met by user may specify a maximum cost per-MLM – machine learning model when determining a plurality of machine learning models for performing a plurality of sub-tasks).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user input for determining which of a plurality of image analysis artificial intelligence (AI) engines is to analyze at least one of the new medical images as taught by Vincent and Zhou to include user specification of a maximum cost per-machine learning model as taught by Zavesky with the motivation of pre-screening machine learning model for compliance with maximum cost per-machine learning model criteria (see: Zavesky, paragraph 20).

As per claim 8, Vincent and Zhou teach the invention as claimed, see discussion of claim 1, but fail to specifically teach the following limitations met by Zavesky as cited: 
wherein selecting comprises selecting with the artificial intelligence information comprising operation constraints of the artificial intelligences, performance characteristic, or pricing information (see: Zavesky, paragraph 20, 22, 43, 45, and 48-49, is met by user may specify a maximum cost per-MLM – machine learning model when determining a plurality of machine learning models for performing a plurality of sub-tasks).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user input for determining which of a plurality of image analysis artificial intelligence (AI) engines is to analyze at least one of the new medical images as taught by Vincent and Zhou to include user specification of a maximum cost per-machine learning model as taught by Zavesky with the motivation of pre-screening machine learning model for compliance with maximum cost per-machine learning model criteria (see: Zavesky, paragraph 20).

As per claim 9, Vincent, Zhou, and Zavesky teach the invention as claimed, see discussion of claim 8, and further teach: 
gathering usage information regarding the artificial intelligences of the group, including the first artificial intelligence, and wherein selecting comprises selecting by the multi-objective optimization using the usage information (see: Zavesky, paragraph 12, is met by objective measures of performance of machine learning models including usage).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the non-image data including AI engine input preparation as taught by Vincent, Zhou, and Zavesky to include objective measures of performance of machine learning models including usage as taught by Zavesky with the motivation of ranking machine learning models based on one or more performance metrics (see: Zavesky, paragraph 21).

As per claim 10, Vincent, Zhou, and Zavesky teach the invention as claimed, see discussion of claim 9, and further teach: 
wherein gathering the usage information comprises gathering the usage information as an indication of performance or constraint related information (see: Zavesky, paragraph 12, is met by maintaining a number of objective measures of performance of machine learning models including usage).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the non-image data including AI engine input preparation as taught by Vincent, Zhou, and Zavesky to include maintaining a number of objective measures of performance of machine learning models including usage as taught by Zavesky with the motivation of ranking machine learning models based on one or more performance metrics (see: Zavesky, paragraph 21).

As per claim 12, Vincent and Zhou teach the invention as claimed, see discussion of claim 1, but fail to specifically teach the following limitations met by Zavesky as cited: 
wherein selecting comprises selecting with the artificial intelligence information comprising cost information and wherein applying occurs after the selecting (see: Zavesky, paragraph 20, 22, 43, 45, and 48-49, is met by user may specify a maximum cost per-MLM – machine learning model when determining a plurality of machine learning models for performing a plurality of sub-tasks).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user input for determining which of a plurality of image analysis artificial intelligence (AI) engines is to analyze at least one of the new medical images as taught by Vincent and Zhou to include user specification of a maximum cost per-machine learning model as taught by Zavesky with the motivation of pre-screening machine learning model for compliance with maximum cost per-machine learning model criteria (see: Zavesky, paragraph 20).

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0311938 to Vincent in view of U.S. Patent Application Publication 2019/0197011 to Zavesky. 

As per claim 14, Vincent teaches a system for dispatch of machine-learned models, the system comprising: 
a memory for storing machine-learned models and, for each of the machine-learned models, model performance, model inclusion criterion, model exclusion criterion, and (see: Vincent, paragraph 2-3, 47-48, 63, 70, 92-95, and 98, is met by storage of AI analysis engines, acquiring and cashing DICOM instances, and images and non-image data of healthcare studies, where non-image data includes text, waveforms, time-series, structured/template-based reports, where reports include clinical information such as information about a patient's history, diagnostic reports from different domains, parameter values such as measurements and readings, and AI engine input preparation, and triggering the AI analysis by specifying the image points marked by user); 
a processor configured to dispatch, for a patient, one of the machine-learned models based on multi-objective optimization of the model performance, the model inclusion criterion, the model exclusion criterion, and patient information (see: Vincent, paragraph 2-3, 47-48, 63, 70, and 92-95, is met by after obtaining the healthcare studies with medical images to be analyzed, one or more processors determines which of a plurality of image analysis artificial intelligence (AI) engines is to analyze at least one of the new medical images, where analysis is performed on images and non-image data, where non-image data includes text, waveforms, time-series, structured/template-based reports, where reports include clinical information such as information about a patient's history, diagnostic reports from different domains, parameter values such as measurements and readings, and AI engine input preparation, and triggering the AI analysis by specifying the image points marked by user); and 
a display configured to display an output (see: Vincent, paragraph 39 and 50, is met by displaying graphical user interfaces containing images and other data from healthcare studies as well as findings that result from applying automated image analysis algorithms to images in the healthcare studies, and the AI results are displayed along with all or a portion of the study containing the image that was evaluated by one of AI engines) of the dispatched one of the machine-learned models from application to an image of the patient (see: Vincent, paragraph 47-48 and 73, is met by sends a notification to cause those image analysis engines to initiate image analysis on one or more of the new medical images, and start AI/image analysis on the at least one image of the new medical images).
	Vincent fails to specifically teach cost such that dispatching is further based on cost; however, Zavesky teaches screening a plurality of machine learning models for compliance with at least a cost (see: Zavesky, paragraph 20, 22, 43, 45, and 48-49).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the determining which of a plurality of image analysis artificial intelligence (AI) engines is to analyze at least one of the new medical images as taught by Vincent to include screening a plurality of machine learning models for compliance with at least a cost as taught by Zavesky with the motivation of pre-screening machine learning model for compliance with maximum cost per-machine learning model criteria (see: Zavesky, paragraph 20).

As per claim 15, Vincent and Zavesky teach the invention as claimed, see discussion of claim 14, and further teach: 
wherein the multi-objective optimization includes model cost (see: Zavesky, paragraph 20, 22, 43, 45, and 48-49, is met by screening a plurality of machine learning models for compliance with at least a cost), and wherein the application occurs after the dispatch (see: Vincent, paragraph 47-48 and 73, is met by sends a notification to cause those image analysis engines to initiate image analysis on one or more of the new medical images, and start AI/image analysis on the at least one image of the new medical images).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the determining which of a plurality of image analysis artificial intelligence (AI) engines is to analyze at least one of the new medical images as taught by Vincent to include screening a plurality of machine learning models for compliance with at least a cost as taught by Zavesky with the motivation of pre-screening machine learning model for compliance with maximum cost per-machine learning model criteria (see: Zavesky, paragraph 20).

As per claim 16, Vincent and Zavesky teach the invention as claimed, see discussion of claim 14, and further teach: 
wherein the model performance, model inclusion criterion, or model exclusion criterion is based on statistical usage feedback from previous dispatches of the machine-learned models (see: Zavesky, paragraph 12, is met by objective measures of performance of machine learning models including usage, the measures may be statically computed on standard data sets as well as continuously updated through model usage).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the non-image data including AI engine input preparation as taught by Vincent to include objective measures of performance of machine learning models including usage as taught by Zavesky with the motivation of ranking machine learning models based on one or more performance metrics (see: Zavesky, paragraph 21).

As per claim 17, Vincent and Zavesky teach the invention as claimed, see discussion of claim 14, and further teach: 
wherein the model inclusion criterion and/or the model exclusion criterion comprise soft constraints in the multi-objective optimization (see: Vincent, paragraph 2-3, 47-48, 63, 70, and 92-95, is met by determines which of a plurality of image analysis artificial intelligence (AI) engines is to analyze at least one of the new medical images, where analysis is performed on non-image data, where non-image data includes AI engine input preparation of DICOM headers and pixel data, and triggering the AI analysis by specifying the image points marked by user).

As per claim 18, Vincent and Zavesky teach the invention as claimed, see discussion of claim 14, and further teach: 
wherein the multi-objective optimization is also of user inclusion criterion and user exclusion criterion (see: Vincent, paragraph 2-3, 47-48, 63, 70, and 92-95, is met by determines which of a plurality of image analysis artificial intelligence (AI) engines is to analyze at least one of the new medical images, where analysis is performed on non-image data, where non-image data includes AI engine input preparation of DICOM headers and pixel data, and triggering the AI analysis by specifying the image points marked by user).

Response to Arguments
Applicant’s arguments from the response filed on 07/26/2022 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the 35 U.S.C. 101 rejection should be withdrawn because “claim 1 is directed to operation of a medical system with a medical imaging scanner, using artificial intelligence, for outputting information from medical images. Furthermore, even if Applicants' claims are found to fall within one of these three groupings, Applicants' claims clearly integrate the alleged judicial exception into a practical application of that exception as they apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claims are more than a mere drafting effort designed to monopolize the judicial exception. In particular, a medical image of a patient is generated for machine-based analysis in the form of artificial intelligence (Al), which Al is selected using specific criteria including the medical image, patient information, and artificial intelligence information where the output of the selected artificial intelligence is based on input of that medical image, providing diagnostically useful information…First, the selection and application are not performed by humans, but are rather medical system processor implemented. The processor of a medical system tied together with the medical imaging scanner is directed to improving the operation of medical system to assist diagnosis using artificial intelligence (necessarily machine based), so is more than the mere mathematical concept or organizing human activity. Second, the claim is much more than organizing and math concept as the optimization using the specific listed four criteria of the claim allows for better selection and resulting diagnostically useful information than how performed by humans (see paragraphs 2 and 3 of the current application). This is more than automating what humans have done, but instead operates in a different way using different information than humans for a processor-based improvement in artificial intelligence application…Various artificial intelligences for a given task may be available to a physician, but is it difficult for a physician to judge which artificial intelligence to use (see paragraphs 1 and 2). Rather than rely on human-based selection (see paragraph 2), the claim is directed to selection of the artificial intelligence using an optimization of specific information, providing a more optimal artificial intelligence to be applied for a given patient and medical image (see paragraph 3). The recited optimization helps the processor or computer to operate better by selecting the artificial intelligence better for a given image and patient (paragraphs 3 and 20). The diagnosis provided by the machine (artificial intelligence) is made better, avoiding poorer performance by the processor for the patient (paragraph 20).”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
As shown in the recitations above, the invention recites, for example with regard to claim 1, selecting a first artificial intelligence from a group of multiple artificial intelligences, the multiple artificial intelligences of the group being for a same task, the selecting being by a multi-objective optimization using the medical image, other patient data, at least one user-defined constraint, and artificial intelligence information for the multiple artificial intelligences; and displaying an output of the selected first artificial intelligence from the applying. The invention is to a selecting of an artificial intelligence, and such a determination is abstract. This conclusion is reflected in the specification, which states that the invention is for when “[p]atient, user, and/or Al information are used in a multi-objective optimization to select one of a plurality of available Als for a task” (see: specification paragraph 3). The present claims cover certain methods of organizing human activity because they address a fundamental economic practice of healthcare organizations “[b]y selecting based on cost, the application costs for a patient may be reduced” (see: specification paragraph 8). The present claims further address a relationship/interaction managing need of healthcare originations presented when “it is difficult to choose which particular Al vendor solution may be optimal for a given user, let alone a given patient” (see: specification paragraph 2). The present claims further address a relationship/interaction managing need of healthcare originations presented when “[m]any Als are developed and introduced by various vendors. It is difficult to judge the relative performance of each Al algorithm for the same task. Each Al is individually validated on small cohorts that may be proprietary and not available publicly, making comparison of performance difficult. For a user of the developed Als, it is difficult to choose the optimal Al offering for a particular problem since the evidence, strength, and weakness for each such offering is not easy to compare against one another” (see: specification paragraph 1). The claims reciting an abstract idea does not automatically render the claims as a whole abstract, but instead merely indicates that further analysis must take place. 
The “a medical imaging scanner, using artificial intelligence, for outputting information from medical images” were all argued as indicating that such elements render the claims to not recite an abstract idea, but none of these elements were indicated in the recitations. Instead, they were all identified as additional elements and considered alone and in combination with all other elements of the claim. They were found, for example, to be recited at a high level and amounted to merely applying such elements generically. Not every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry. (See, e.g., Alice, 134). It is well-settled that mere recitation of concrete, tangible components that are generic is insufficient to confer patent eligibility to an otherwise abstract idea. In order to amount to an inventive concept, for example, the components must involve more than performance of “’well-understood, routine, conventional activities’ previously known to the industry.” (Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)). The originally filed specification was investigated and found to support this conclusions found in the rejection.
Note that the claimed solution is to “providing diagnostically useful information”, as argued, is a solution for providers to achieve satisfactory results patients and economically as well. This is not a technical solution. Further, it is argued that “a medical image of a patient is generated for machine-based analysis in the form of artificial intelligence (Al), which Al is selected using specific criteria including the medical image, patient information, and artificial intelligence information where the output of the selected artificial intelligence is based on input of that medical image”, but medical image generation is not a technical focus of the claims is merely performed generically to achieve the image data for analysis. The analysis, and focus of the invention, as argued, is to an “optimization” in selection of an AI based on parameters for selection, and such decision-making algorithms cannon infer patentability when not integrated into a practical application – decision-making algorithms are abstract. The output is not claimed with any particularity and is merely a consequence of the generic machine processing as improving the AI algorithms is not a focus of the claims – the selected AI algorithm is merely applied at a high leve. Hence, the claims here are not directed to a specific improvement to computer functionality that amount to a practical application. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea.

In the remarks, Applicant argues in substance that (2) the 35 U.S.C. 103 rejection should be withdrawn because “Vincent relates the body part of interest in an image to the Al for that body part. Vincent does not have multiple Als for the same task where the selection is between Als for the same task.”
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the remarks, Applicant argues in substance that (3) the 35 U.S.C. 103 rejection should be withdrawn because “Vincent uses the body part based on the part identified in the header, the body part indicated by the type of examination, or the detected body part. Vincent does not use other patient data for the selection. The non-image data is used in Vincent during application of the Al (analysis by the Al), not selection of the Al (paragraph 48). Vincent does not use any user-defined constraint in for selection of the Al. The user may manually start the Al for Al to apply to different images or a region of an image (paragraph 92) but this is for application of or analysis by the Al, not for the selection of the Al.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
It is first important to investigate what Applicant means by multi-objective “optimization” of the claimed parameters, and it is broad in scope. For example, paragraph 5 of the specification states that the “optimization may provide a pareto-optimal solution, allowing for some constraints not to be met in order to selection at least one artificial intelligence.” Hence, the parameters the selection is “based on” as claimed can be considerations that are not ultimately factored into the result. Vincent states that “the determination of which image analysis engines is based on information accompanying the one or more images and/or results of applying body part detection on at least one of the new images.” (paragraph 47) Note again that Vincent is explicit in teaching that the accompanying information and the body part information may be utilized in the selection of an image analysis engine. Hence, the selection meets the broadly claimed “multi-objection optimization” claimed, and given what Applicant means by “optimization”, Vincent would still meet this limitation if only constrained to the or option. Further, information accompanying the one or more images is information that is not the image, and information that is not the image is non-image information, and Vincent states that “non-image data include, but are not limited to, text, waveforms, time-series, structured/template-based reports.” (paragraph 48) Vincent also states that “clinical information is typically included in healthcare studies and structured reports. These often include information about a patient's history, diagnostic reports from different domains, images, and other clinical data in electronic format. The healthcare studies of a patient include a diagnostic imaging report that contains parameter values (e.g., measurements, readings, etc.)” (paragraph 2-3). It is also noted that DICOM is an industry standard and a DICOM header itself may contain tagged non-image study data, for example, and that Vincent states that “the header information in an image, series of images, or study may specify the contents (e.g., body part, type of examination, etc.) that could be used to identify appropriate image analysis engines to evaluate the study.” (paragraph 58) Hence, Vincent utilizes the medical image and other patient data as broadly claimed. It is noted that Vincent also teaches “individual AI engines can be started manually.” (paragraph 92) Hence, Vincent employs the broadly claimed “user-defined constraint” in the determination of which image analysis engine is selected. Therefore, Vincent meets the broad limitations as claimed. 

In the remarks, Applicant argues in substance that (4) the 35 U.S.C. 103 rejection should be withdrawn because, “In Zavesky, the cost is factored-in based on user evaluation for accepting or not the processor-based selected candidate (paragraph 49) or as part of pre-screening (paragraph 20), not as part of any selection or dispatch of the candidate Als by the processor.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
Zavesky teaches a “processing system” for “screening the plurality of machine learning models for compliance with at least one of: a cost” (paragraph 43). The argued pre-screening may be performed “alternatively or additionally” to other screening processes of Zavesky, but this has no bearing of whether cost is a factor in screening a plurality of machine learning models. The argued “user evaluation” step is an “optional step” in addition to the pre-screening and screening when selecting the machine learning model (paragraph 49), but it is also still a factor (a manual factor), in determining which of a plurality of machine learning models to select based on cost, and which therefore still meets the claimed limitation in question.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A SOREY/Primary Examiner, Art Unit 3626